DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
	Claims 1, 2, 4-7, 11-15, 24-36, 42-44, 48, 53-55, 58, and 73 are pending. Claims 12, 13, 24-36, 42-44, 48, 55, and 73 are withdrawn. Claims 3, 8-10, 16-23, 37-41, 45-47, 49-52, 56, 57, 59-72, and 74-76 are cancelled. Claims 1, 2, 4-7, 11, 14, 15, 53, 54, and 58 are under consideration in this action. 

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1, 2, 4-7, 11-15, 24-36, 42-44, 48, 53-55, and 58) and the species exendin-4 (incretin mimetic) and para-aminobenzoic acid (PABA) (organic acid) (claims 4-7, 11, 14, 15, 53, 54, and 58) in the reply filed on July 30, 2022 is acknowledged.
Claims 12, 13, 24-36, 42-44, 48, 55, and 73 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 30, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 2, the claim recites the concentration of the organic acid “at the end of the period.” However, “the period” the limitation appears to be referring to is the “period of at least about 30 days” recited in the instant claim 1, which is an open-ended range, i.e. it does not have a static end point. Further, there does not appear to be a way to determine what the “end of the period” should be or what dictates the “end of the period” as the claim is directed to a composition, not a method of using (e.g., administering) the composition. Thus, the claim is indefinite as there is not a static “end of the period” and it is unclear when the concentration of the organic acid should be measured as it is unclear what dictates the “end of the period.” 
Claim 7 recites the limitation "the solution" in line 2.  There is insufficient antecedent basis for this limitation in the claim as there is no previous recitation of a solution in claim 7 or independent claim 1, which claim 7 depends from.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-6, 11, 14, 15, 53, 54, and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Woo et al. (Woo) (US 2014/0120120 A1; published May 1, 2014), Stroeva et al. (Stroeva) (The antithrombotic activity of para-aminobenzoic acid in experimental thrombosis; published May 1, 1999), Carr (Journal of Diabetes and Its Complications; published 2001), and Sinclair et al. (Sinclair) (US 2005/0171027 A1; published Aug. 4, 2005).
Applicant claims a composition, comprising:
	an aqueous suspension comprising
		an incretin mimetic (elected species: exendin-4)
		an organic acid as defined in claim 1 (elected species: p-aminobenzoic acid)

Woo discloses a pharmaceutical composition for the prevention or treatment of diabetes comprising a long-acting insulin conjugate and a long-acting insulinotropic peptide conjugate (abstract; para.0008, 0082). The long-acting insulinotropic peptide conjugate is prepared by linking insulinotropic peptide with an immunoglobulin Fc region via a non-peptidyl linker (Woo claim 1). In an embodiment, the insulinotropic peptide is exendin-4 (Woo claim 5). 
Although the Woo’s exendin-4 is part of a conjugate, and includes additional components not recited in the instant claims, it still reads on the exendin-4 of the instant claims because of the recitation of “comprising” in the instant claims. The transitional term “comprising” is open-ended and does not exclude additional unrecited elements. Note MPEP 2111.03.
In another embodiment, Woo discloses a pharmaceutical composition for the prevention or treatment of diabetes comprising a long-acting insulin conjugate and an insulinotropic peptide, such as Exenatide (synthetic exendin-4) (para.0085-0086).
The pharmaceutical compositions may include a pharmaceutically acceptable carrier (pra.0080). The carrier may be water (para.0081). The pharmaceutical compositions may be formulated into suspensions (thus reading on aqueous suspension) (para.0080).
The pharmaceutical formulations may further include anti-coagulating agents (para.0081).

	Woo does not appear to explicitly disclose the inclusion of p-aminobenzoic acid (PABA). Sinclair, Stroeva, and Carr are relied upon for this disclosure. Their teachings are set forth herein below.

	Sinclair discloses composition used for treating or preventing obesity or an insulin resistance disorder such as diabetes in a subject (abstract). Sinclair discloses that active agents such as p-aminobenzoic acid (PABA) may be included in such compositions (para.0410).
	Carr discloses that 80% of patients with diabetes mellitus die a thrombotic death. Carr discloses that their findings support the clinical observation that diabetes is a hypercoagulable state (abstract). 
	Stroeva discloses that it has been shown that PABA has fibrinolytic activity and properties of a direct anticoagulant both in vitro and in vivo. Stroeva discloses that the most pronounced anticoagulant effect which does not cause side effects was observed at a dose of 1.5 mg/kg (abstract).

	As discussed above, Woo is directed to pharmaceutical compositions for use in preventing or treating diabetes. One of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant invention to combine the teachings of Woo with the teachings of Sinclair, Carr, and Stroeva, and further include PABA into Woo’s pharmaceutical compositions discussed above (either (i) composition comprising a long-acting insulin conjugate and a long-acting insulinotropic peptide conjugate or (ii) composition comprising a long-acting insulin conjugate and a long-acting insulinotropic peptide). One of ordinary skill in the art would have been motivated to do so as Carr discloses that diabetes is a hypercoagulable state, noting that 80% of patients with diabetes mellitus die a thrombotic death, and Stroeva discloses that PABA has been shown to demonstrate fibrinolytic and anticoagulant effects. One of ordinary skill in the art would have had a reasonable expectation of success in doing so as Sinclair establishes that PABA is known to be included into pharmaceutical compositions used for treating or preventing diabetes.
	With regards to the instant claim 2, given the purpose of the PABA in the context of the composition of the combined teaching of the cited prior art references and Stroeva’s disclosure, for example, of a known amount for observing anticoagulant effects, it would have been obvious to one of ordinary skill in the art at the time of the invention to engage in routine experimentation to determine optimal or workable ranges of the amount of PABA to include in the composition of the combined teachings of the cited prior art references that produce expected results. In the instant case, one of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant invention to engage in routine experimentation to determine the optimal amount of PABA to include in the composition based on art-recognized factors such as the severity of, or the risk of, thrombosis in the subject, the route and schedule of administration, the subject’s age, weight, etc. in order to best achieve the desired results. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955).
	Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, because the combined teachings of the prior art references is fairly suggestive of the claimed invention.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Woo et al. (Woo) (US 2014/0120120 A1; published May 1, 2014), Stroeva et al. (Stroeva) (The antithrombotic activity of para-aminobenzoic acid in experimental thrombosis; published May 1, 1999), Carr (Journal of Diabetes and Its Complications; published 2001), and Sinclair et al. (Sinclair) (US 2005/0171027 A1; published Aug. 4, 2005) as applied to claims 1, 2, 4-6, 11, 14, 15, 53, 54, and 58 set forth above, further in view of Kolterman et al. (Kolterman) (US 6,902,744 B1; published Jun. 7, 2005).
Applicant’s claims are set forth above and incorporated herein.
Applicant further claims wherein the incretin mimetic (elected species: exendin-4) at the beginning of the period is at a concentration in the solution of greater than or equal to 1 mg/mL.

	The teachings of Woo, Stroeva, Carr, and Sinclair, and the motivation for their combination as they apply to claims 1, 2, 4-6, 11, 14, 15, 53, 54, and 58 are set forth above and incorporated herein.

	The combined teachings of Woo, Stroeva, Carr, and Sinclair do not appear to explicitly disclose wherein the exendin-4 at the beginning of the period is at a concentration in the solution of greater than or equal to 1 mg/mL. Kolterman is relied upon for this disclosure. The teachings of Kolterman are set forth herein below.

	Kolterman discloses pharmaceutical formulations useful in treating diabetes and conditions that would be benefited by lowering plasma glucose or delaying and/or slowing gastric emptying or inhibiting food intake. The formulations are in the form of a liquid dosage form, and comprises exendin-4 (abstract; Kolterman claim 1). The formulation may comprise up to 50 mg/ml of the exendin (col.7, ln.55-58).

	As discussed above, the teachings of Woo, Stroeva, Carr, and Sinclair are directed to pharmaceutical compositions comprising exendin-4 or exendin-4 conjugate and PABA, which are used in treating diabetes. In light of Kolterman’s disclosure that when exendin-4 is used in compositions for treating diabetes, it is known in the art for the formulation to comprise up to 50 mg/ml of the exendin-4 component, one of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant invention to further combine the teachings of Woo, Stroeva, Carr, and Sinclair with the teachings of Kolterman, and try including Woo’s exendin-4 or exendin-4 conjugate in the composition of the combined teachings of the cited prior art references in an amount of up to 50 mg/ml. One of ordinary skill in the art would have been motivated with a reasonable expectation of success in doing so as such amounts disclosed as suitable and art recognized for exendin-4 in compositions for use in treating diabetes.
	Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to engage in routine experimentation to determine optimal or workable ranges of the amount of exendin-4 component to include in the composition of the combined teachings of the cited prior art references that produce expected results. In the instant case, one of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant invention to engage in routine experimentation to determine the optimal amount of exendin-4 component to include in the composition within the prior art disclosed range based on art-recognized factors such as the severity of diabetes in the subject, the route and schedule of administration, the subject’s age, weight, etc. in order to best achieve the desired results. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955).
	Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, because the combined teachings of the prior art references is fairly suggestive of the claimed invention.

Conclusion
	Claims 1, 2, 4-7, 11, 14, 15, 53, 54, and 58 are rejected. No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A. SHIN whose telephone number is (571)272-7138. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA A SHIN/Primary Examiner, Art Unit 1616